Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 4, 7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of an entirety of the tab portion being disposed outward of an outer diameter of the switching knob body in the radial direction of the switching knob body, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of a recessed or protruding portion of the switching knob body which is fitted with a recessed or protruding portion of the tab, in the context of claim 9 and in the presence of the other limitations is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of a reception portion of the switching knob body which receives a tab portion in the context of claim 10 and in the presence of the other limitations is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2015/0158257 discloses a puncture repair fluid container which connects to a discharge path having a switching valve which further comprises a switching knob (Shown in Figure 3), but doesn’t disclose the knob structure claimed in claims 1, 9, or 10.
Similarly US PGPub 2010/0108185 (Chou) discloses a puncture repair fluid container which connects to a switching valve which switches between two discharge paths (shown in Figure 5), but doesn’t disclose the knob structure claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753